The above Certiorari is proceeding on the grounds, that three suits were instituted, in the Justice’s Court of said district, predicated on three several due bills, two for $30 each, and one for §2.50, making, in the aggregate, the sum of §62.50. Said due bills, made by Henry and Elizabeth Kendall, and endorsed by Daniel M. Jones, the plaintiff in Certiorari.
The grounds of error, assigned, are, that the three due bills constituted one entire contract, and were given for the same consideration; and that, therefore, the Court had no jurisdiction, the same exceeding the sum of §30, besides interest. The return of the Court below admits the facts, as to the suits, and the due bills, the foundation of them, as charged; but denies that there was any evidence, that the consideration for them was one entire contract; but that the due bills were dated of the same date, and payable to the same payee. As the defendants in the Court below, and plaintiffs in Certiorari, failed to produce evidence, going to shew the entirety of the contract* for which the due bills were given, and did not move to consolidate the three actions, but merely objected thereto, on the ground of want of jurisdiction; I am of opinion, that the Court below committed no error, in overruling the plea. In coming to this conclusion, I do not *186intend to be considered, ns overruling fie decision of my predecessor, in the case of the Planter’s & Mechanic’s Bank vs. Leroy, Wiley, et al. — Georgia Derisions, Part I. 50. At the time that opinion was delivered, I fully concurred therein ; and have seen no reason, since, to change my opinion. But the case at bar does not come up to the rule, as laid down in that case. For all the Court knows, each due bill may have been predicated on a separate and distinct contract; and so the Court below was bound to consider, until the defendants, under their plea in abatement, should make it appear otherwise, by proof. Let the Certiorari be dismissed and the cases in the Court below proceed in the terms of the Law.
Note.— The same point is decided, by tile same Judge, in tile following cases, in Muscogee Superior Court.
Hooper ip Jones vs. Justices of 675⅛ District,
Jones g' Harris vs. same.
H. E. P. Kendall vs. game.
W. P. Jones, ip al. vs, same.
Daniel M. Janees vs. same.
See, also, Gresham vs. Landens & al. Ante 149; Brisco vs. Brewer et al. Ante, 105: Pinchard vs. Ware, Ante, 172.